Citation Nr: 1758685	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-23 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right knee laxity. 

2.  Entitlement to an initial rating in excess of 10 percent prior to March 9, 2014 and in excess of 20 percent therefrom for service-connected residuals, sprained right knee. 

3.  Entitlement to a rating in excess of 10 percent prior to March 9, 2014 and in excess of 20 percent therefrom for service-connected fracture, distal left fibula.  

4.  Entitlement to a rating in excess of 30 percent for migraine headaches.

5.  Entitlement to service connection for a thumb condition. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971 and from October 1972 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009, October 2009, June 2011, and December 2012 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that in a September 2011 substantive appeal (VA Form 9) the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, in an October 2015 report of general information, he informed the RO that he no longer wanted a videoconference hearing.  Accordingly, such hearing request is considered withdrawn.  38 C.F.R. § 20.704 (c) (2017).

The issues of entitlement to an increased rating for residuals of sprained right knee, fracture of distal left fibula, and migraine headaches; entitlement to service connection for a thumb condition; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's right knee laxity has been assigned the maximum schedular rating in contemplation of severe lateral instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected right knee laxity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, with regard to the issue adjudicated herein, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  He was also offered the opportunity to testify before the Board, but he declined.  

Significantly, regarding the issues adjudicated herein, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating for Right Knee Laxity

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's right knee laxity has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 indicates that impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and 30 percent rating if severe.  

Significantly, the Board notes that, for the entire period on appeal, the Veteran's service-connected right knee laxity has been separately rated under Diagnostic Code 5257, at 30 percent for severe instability.  Such rating represents the highest schedular rating under that code.  The Board has considered any other potentially applicable rating criteria and finds there is none that would provide for a disability rating in excess of the 30 percent currently assigned.  

Accordingly, a higher rating is not warranted and this claim must be denied.


ORDER

An initial rating in excess of 30 percent for right knee laxity is denied.


REMAND

With regard to the Veteran's increased rating claims for residuals, sprained right knee; fracture, distal left fibula; and migraine headaches, the Veteran has indicated that these conditions are more debilitating than previously evaluated.  See November 2017 Appellate Brief.  The Veteran was also last evaluated by VA for these disabilities in May 2015.  Thus, as the record indicates a potential worsening since the last VA examinations, and the last examinations were more than two years ago, new VA examinations for these disabilities should be obtained on remand.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With respect to the claim for service connection for a thumb condition, the Veteran has provided medical records showing evidence of a current disability.  See May 2017 and June 2011 VA Medical Center (VAMC) records.  Furthermore, the Veteran has asserted that his thumb condition began in service.  See August 2009 VAMC records and February 2014 Statement in Support of Claim.  While the Veteran has not been provided a VA examination with regard to this disorder, the Board notes that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's claim for service connection for a thumb condition.

Consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's increased rating and service connection claims remanded herein.  Specifically, the disabilities upon which these claims are based may have an effect on his ability to obtain or retain substantially gainful employment.  Accordingly, the matter of a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and, with any assistance necessary from the Veteran, associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be documented in the claims file.

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and severity of the Veteran's service-connected residuals, sprained right knee and fracture, distal left fibula.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, and all findings must be fully reported.  With regard to the range of motion testing of the Veteran's service-connected residuals, sprained right knee and fracture, distal left fibula, the examiner should separately evaluate these disabilities and:
a)  address any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  [If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.] 

c)  test the range of motion on active and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) there is recurrent subluxation or lateral instability.

e)  comment on the functional impairment caused by the Veteran's service-connected residuals, sprained right knee and/or fracture, distal left fibula.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and severity of the Veteran's service-connected migraine headaches.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, and all findings must be fully reported.  The examiner should:

a)  ascertain the frequency and duration of the headaches;

b)  note the level of functioning that remains during headaches;

c)  note the treatment regimen prescribed (and the relief that results);

d)  indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).  Identify the clinical records that support the response to this question.

e)  If the headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following the record development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's thumb condition.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  After considering the pertinent information in the record, the examiner should identify all diagnosed thumb conditions. 

b)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed right/left thumb condition had its onset during active service, or is otherwise related to active service.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


